Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                August 28, 2014

The Court of Appeals hereby passes the following order:

A15A0003. DAVID T. WEBLEY v. EVERBANK.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, defendant David T. Webley appealed the magistrate court’s decision
to the superior court. The superior court entered judgment in favor of Everbank.
Webley has appealed that order directly to this Court.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Webley was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). His failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       08/28/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.